EXHIBIT 10.9

 

STERLING FINANCIAL CORPORATION

AND STERLING SAVINGS BANK

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

Sterling Financial Corporation and Sterling Savings Bank hereby adopt the
Sterling Financial Corporation and Sterling Savings Bank Supplemental Executive
Retirement Plan (the “Plan”), effective as of January 1, 2002.

 

I.  PURPOSE

 

The purpose of the Plan is to provide retirement benefits for highly compensated
key executives of Sterling to supplement the benefits under any plans qualified
under Section 401(a) of the Internal Revenue Code.

 

II.  DEFINITIONS

 

2.0                                 “Annual Salary” shall be the salary amount
listed for each Participant in the Participant’s Beneficiary Designation and
Acknowledgment Form.

 

2.1                                 “Beneficiary” means a person, designated
under Section 3.9 by a Participant to receive any retirement benefits pursuant
to this Plan in the event of Participant’s death.

 

2.2                                 “Beneficiary Designation and Acknowledgment
Form” shall mean the beneficiary designation and acknowledgment form
substantially in the form attached hereto as Exhibit 1.

 

2.3                                 “Board” shall mean the Board of Directors of
Sterling.

 

2.4                                 “Change In Control” shall mean:

 

(i)                                     the acquisition of ownership, directly
or indirectly, beneficially or of record, by any Person (within the meaning of
the Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder as in effect on the date of this Plan), other than
Sterling, a Subsidiary or any employee benefit plan of Sterling or its
Subsidiaries, of shares representing more than 25% of the aggregate voting power
of Sterling’s voting securities;

 

(ii)                                  a change of twenty-five percent (rounded
to the next whole person) in the membership of the Board of Directors of
Sterling or any successor within a twelve-month period, unless the election or
nomination for election by shareholders of each new director within such period
is approved by the vote of

 

--------------------------------------------------------------------------------


 

eighty-five percent (rounded to the next whole person) of the directors then
still in office who were in office at the beginning of the said twelve-month
period;

 

(iii)                               the good-faith determination by the Board,
in its sole discretion, that any Person (other than a Subsidiary or any employee
benefit plan of Sterling or its Subsidiary) has acquired direct or indirect
possession of the power to direct or cause to direct the management or policies
of Sterling, whether through the ability to exercise voting power, by contract
or otherwise;

 

(iv)                              the merger, consolidation, share exchange or
similar transaction between Sterling and another Person, (other than a
Subsidiary) other than a merger in which Sterling is the surviving corporation;
or

 

(v)                                 the sale or transfer (in one transaction or
a series of related transactions) of all or substantially all of Sterling’s
assets to another Person (other than a Subsidiary) whether assisted or
unassisted, voluntary or involuntary.

 

2.5                                 “Class” shall mean one of the three classes
under “Normal Retirement Benefit” to which a Participant may be assigned by the
Committee.

 

2.6                                 “Committee” shall mean the Personnel
Committee of the Board.

 

2.7                                 “Disability or Disabled” means Disability or
Disabled as determined under Sterling’s long-term or permanent disability
insurance policy then in effect.

 

2.8                                 “Early Retirement Benefit” shall mean the
Normal Retirement Benefit multiplied by the Early Retirement Reduction
Percentage.

 

2.9                                 “Early Retirement Reduction Percentage” is
5% annually for each year the Participant’s Retirement date precedes his Normal
Retirement Age (e.g., the Early Retirement Reduction Percentage is 5% for a
Participant retiring the year prior to obtaining Normal Retirement Age).  The
Early Retirement Reduction Percentage is not to exceed 50%.   No Early
Retirement Reduction Percentage will be applied to the benefits of those
Participants who have completed 25 years of Service.

 

2.10                           “Employee” shall mean any person who is in the
regular full time employment of Sterling as determined by the personnel policies
of Sterling.

 

2.11                           “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended, and includes applicable Department of Labor
regulations.

 

2.12                           “Internal Revenue Code” shall mean the Internal
Revenue Code of 1986 as currently effective or subsequently amended.

 

2.13                           “Normal Retirement Age” shall mean 67½ in the
case of Class I Participants and 65 in the case of Class II and III
Participants.

 

2

--------------------------------------------------------------------------------


 

2.14                           “Normal Retirement Benefit” shall mean a series
of annual payments (payable in monthly installments) over a number of years as
set forth in the following table, as determined by the Class to which the
Committee assigns a Participant, multiplied by the Vesting Percentage:

 

 

 

Percentage of
Annual Salary
To be Received

 

Number of
Annual
Payments

 

Payments
Commencing
at Age

 

 

 

 

 

 

 

 

 

Class I

 

60

 

15

 

67 1/2

 

 

 

 

 

 

 

 

 

Class II

 

50

(1) 

15

 

65

 

 

 

 

 

 

 

 

 

Class III

 

40

(2) 

10

 

65

 

 

--------------------------------------------------------------------------------

(1)          Percentage increases to 52%, 54%, 56%, 58% and 60% on the first
through fifth anniversaries of the date on which the Participant entered the
Plan.

(2)          Percentage increases to 42%, 44%, 46%, 48% and 50% on the first
through  anniversaries of the date on which the Participant entered the Plan.

 

2.15                           “Participant” shall mean an Employee who has been
assigned to a specific Class under this Plan by the Committee and who has
executed a Beneficiary Designation and Acknowledgment Form.  Participant
includes any former Participant who has a retirement benefit payable hereunder
which has not been wholly paid.

 

2.16                           “Plan” shall mean this Sterling Financial
Corporation and Sterling Savings Bank Supplemental Executive Retirement Plan as
it may be amended from time to time.

 

2.17                           “Present Value” shall be determined by
discounting the future benefit payments using a discount rate of 7 percent.

 

2.18                           “Retirement” means the Participant’s termination
of Service with Sterling, within the meaning of Sections 3.0, 3.1, 3.2, or 3.3
below.

 

2.19                           “Service” means employment by Sterling as an
Employee, including employment prior to the adoption of this Plan.

 

2.20                           “Sterling” shall mean Sterling Financial
Corporation, a Washington Corporation, and Sterling Savings Bank, a Washington
Savings and Loan, each of their corporate affiliates that participate in the
Plan and their respective successors.

 

2.21                           “Subsidiary” means any corporation (whether now
or hereafter existing) which constitutes a “subsidiary” of Sterling within the
meaning of Section 424(f) of the Internal Revenue Code.

 

3

--------------------------------------------------------------------------------


 

2.22         “Vesting Percentage” is as follows:

 

Years of Service with Sterling

 

Percent of Benefit
Vested

 

1 Year of Service but less than 2

 

10%

 

2 Years of Service but less than 3

 

20%

 

 3 Years of Service but less than 4

 

30%

 

4 Years of Service but less than 5

 

40%

 

 5 Years of Service but less than 6

 

50%

 

6 Years of Service but less than 7

 

60%

 

7 Years of Service but less than 8

 

70%

 

8 Years of Service but less than 9

 

80%

 

 9 Years of Service but less than 10

 

90%

 

10 Years of Service

 

100%

 

 

III.  PLAN BENEFITS

 

3.0                                 Normal Retirement:  As of the Normal
Retirement Age, a Participant in Service shall be eligible to retire and
commence receiving payment of his Normal Retirement Benefit on the first day of
the month following Retirement.

 

3.1                                 Delayed Retirement:  In the event a
Participant remains in Service following the Normal Retirement Age, the date he
actually terminates Service for reasons other than death or Disability shall be
his delayed retirement date  (“Delayed Retirement Date”).  On the first day of
the month following the Delayed Retirement Date, a Participant shall commence
receiving payment of his Normal Retirement Benefit.

 

3.2                                 Early Retirement:  Subject to all the other
provisions of the Plan, in the event a Participant’s employment with Sterling
terminates prior to the Normal Retirement Age for any reason other than death or
Disability, he shall receive an Early Retirement Benefit but payments of the
Early Retirement Benefit will commence on the first day of the month following
Participant’s Normal Retirement Age.

 

3.3                                 Disability Retirement: In the event a
Participant in Service becomes Disabled prior to Normal Retirement Age, he will
be credited with Service until either his Disability ceases or he attains Normal
Retirement Age, whichever is earlier.  If the Participant ceases to be Disabled
prior to the Normal Retirement Age, the Participant shall be deemed to have
terminated Service with Sterling as of the date he ceased to be Disabled and
will commence receiving payments of the Early Retirement Benefit, unless he
resumes Service with Sterling at such time.  As of the first day of the month
following Normal Retirement Age, Participant will commence receiving payments of
his Normal Retirement Benefits.

 

4

--------------------------------------------------------------------------------


 

3.4                                 Death Due to Suicide: In the event a
Participant commits suicide within 2 years of the Participant’s execution of a
Beneficiary Designation and Acknowledgment Form, Sterling shall have no
obligation of any nature whatsoever to the Participant or Beneficiary under this
Plan.

 

3.5                                 Death While In Service or after Disability: 
In the event a Participant dies while in Service or during the continuation of a
Disability and prior to the receipt of retirement benefits, then the retirement
benefit of the Participant shall be the Present Value of the Normal Retirement
Benefit, except that the Normal Retirement Benefit will not be reduced by the
application of the Vesting Percentage.  Such retirement benefit shall be payable
in monthly installments commencing on the first day of the month following the
Participant’s death.

 

3.6                                 Death Following Commencement of Benefit
Payments:  In the event a Participant dies following commencement of retirement
benefit payments under this Plan, any remaining payments shall be made to the
Beneficiary of the Participant.

 

3.7                                 Death Following Early Retirement: In the
event a Participant dies following Early Retirement and his retirement benefit
payments have not commenced, his Early Retirement Benefit will be made to the
Beneficiary, payable in monthly installments commencing on the first day of the
month following the Participant’s death.

 

3.8                                 No Trust:  Sterling intends this Plan to be
an unfunded plan maintained primarily to provide supplemental retirement
benefits for a select group of management or highly compensated employees within
the meaning of ERISA and the Internal Revenue Code and intends this Plan to be
exempt from parts 2, 3, and 4, of Title I of ERISA.  Sterling’s obligation to
pay benefits under this Plan is an unsecured promise to pay.  Sterling shall not
be obligated under any circumstances to fund its financial obligations under
this Plan prior to the date any benefits become payable pursuant to the terms of
this Plan, and neither Sterling, members of the Board or Committee, nor any
other person shall be deemed to be a trustee of any amounts to be paid under the
Plan.  No Participant or Beneficiary shall have any right, title, or interest
whatsoever in or to any insurance, reserves, accounts, or funds that Sterling
may purchase, establish, or accumulate to aid in providing benefits under the
Plan.  Nothing contained in the Plan, and no action taken pursuant to its
provisions, shall create a trust or fiduciary relationship of any kind between
Sterling, the Board or the Committee, on one hand and a Participant,
Beneficiary, or any other person on the other hand.

 

3.9                                 Designation of Beneficiary:  Each
Participant shall have the right to designate Beneficiaries who are to succeed
to his contingent right to receive benefits payments hereunder in the event of
his death.  In case of a failure to designate, or in the case of the death of a
designated Beneficiary without a designated successor, distribu­tions shall be
made to a Participant’s surviving spouse or, if none, to his estate.  No
designation of Beneficiary or change thereof shall be valid unless a replacement
Beneficiary Designation and Acknowledgment Form is signed by the Participant,
dated and filed with the Committee.

 

5

--------------------------------------------------------------------------------


 

IV.  CHANGE IN CONTROL

 

4.0                                 Change in Control:  If a Change In Control
of Sterling occurs while the Participant is in Service, and if within 3 years
following such Change In Control (i) the employment of the Participant is
terminated as a result of such Change In Control, or (ii) the Plan is
terminated, then the retirement benefit of the Participant, determined as of the
date the event described in (i) or (ii) occurs, shall be the Present Value of
the Normal Retirement Benefit, except that the Normal Retirement Benefit will
not be reduced by the application of the Vesting Percentage.  Instead, the
benefit will be reduced by 5%  for each of the Participant’s completed Service 
years  less than 20.  Such retirement benefit shall be payable in a lump sum
within 90 days of the event described in (i) or (ii) to the Participant if he is
living, or if not living the Beneficiary.  Notwithstanding the foregoing, the
Participant or the Beneficiary may elect to receive benefits over a 10-year
period in equal annual payments.

 

4.1                                 Termination Following Change in Control: 
Notwithstanding any provisions in this Plan to the contrary, if the
Participant’s employment with Sterling is terminated within 3 years following a
Change In Control of Sterling, such termination of employment shall be deemed to
be as a result of the Change In Control of Sterling for purposes of this Section
4 unless such termination is because of his death, Disability, or Retirement.

 

4.2                                 Exclusive Benefit:  A Participant’s receipt
of benefits under this Section 4 shall be in lieu of all other benefits provided
under the Plan.

 

V.  TERMINATION

 

5.0                                 Termination for Cause:  Notwithstanding any
contrary provision of this Plan, in the event a Participant’s employment is
terminated for cause there shall be no benefits accrued or paid under the Plan
to the Participant or Beneficiary.  Cause, prior to a Change In Control, shall
mean a determination by the Board in its absolute discretion, that a Participant
has engaged in dishonest or fraudulent action in the performance of his duties
for Sterling.  Cause, following a Change In Control shall mean conduct that
would violate the Criminal Code of the State of Washington.

 

5.1                                 Non-compete Clause:  Notwithstanding any
contrary provision of this Plan, the right of a Participant to any benefits
under this Plan will be forfeited if for a period of one year following
termination of Service, Participant without express prior written approval of
Sterling directly or indirectly owns or holds any proprietary interest in any
corporation, partnership, sole proprietorship or other entity engaged in
competition with Sterling (a “Competitor”), or if after a period of two years
following termination of employment, the Participant, without prior written
consent of Sterling (a) solicits for the account of any Competitor, any customer
or client of Sterling; (b) acts on behalf of any Competitor to interfere with
the relationship between Sterling and its Employees; or (c) solicits Employees
for new employment.  For purposes of this Section 5.1, (i) the term “proprietary
interest” means legal or equitable ownership, whether through stockholdings or
otherwise, of greater than a 20% equity interest in a business, firm or entity,
and (ii) an

 

6

--------------------------------------------------------------------------------


 

entity shall be considered to be “engaged in competition” if such entity is, or
is a holding company for a bank, savings and loan association or other financial
services business engaged in a business that competes with Sterling in the
states of Washington, Idaho, Montana or Oregon.

 

VI.  DISTRIBUTIONS

 

6.0                                 Method of Payment:  Retirement benefits
shall be payable in monthly installments.

 

6.1                                 Acceleration of Benefit Payments:  The
Committee shall have the right, in its absolute discretion, to accelerate any
payments being made hereunder.  If it is decided to accelerate the benefit
payments, the prepayment amount will be the Present Value of the Participant’s
benefit payments.  Any prepayment shall be in full satisfaction of the
obligation hereunder to the Participant or Beneficiary to the extent thereof.

 

VII.  PLAN ADMINISTRATION

 

7.0                                 Administration:  This Plan shall be
administered for Sterling by persons or entities designated by the Committee to
administer the Plan (the “Designee”).  Subject to the discretion of the Board
and the Committee, the Designee shall have the authority to control and manage
the operation and administration of the Plan.  In the event that an overpayment
is made, or in the event the retirement benefit is paid to an individual who is
not entitled to the retirement benefit under the Plan, the Designee shall take
all reasonable steps as soon as practicable to adjust future payments, to
recover the overpayment, including the institution of judicial proceedings.

 

7.1                                 Committee – Specific Authority:  The
authority of the Committee shall include, without limitation, the power:

 

(A)          To amend or modify this Plan, provided that any such amendment or
modification may not reduce the then Early Retirement Benefit of the
Participant;

 

(B)           To terminate this Plan, provided that any such termination may not
reduce the retirement benefits of a Participant then in Service, which he shall
be entitled to receive commencing at Normal Retirement Age in lieu of any other
benefit under this Plan.

 

(C)           To authorize the Designee to administer the claims procedure to
the extent provided in Section 8.

 

(D)          To interpret the provisions of this Plan.

 

7.2                                 Required Information to Designee:  Each
Participant will furnish to the Designee such information as the Designee
considers necessary or desirable for purposes of administering the Plan, and the
revisions of the Plan respecting any payments under it are conditional upon the
Participant’s furnishing promptly true, full and complete

 

7

--------------------------------------------------------------------------------


 

information as the Designee may request. Such representation shall be binding
upon any party seeking to claim a benefit through a Participant.  Each
Participant will submit proof of age to the Designee at such time as required by
the Designee.  The Designee will, if proof of age is not submitted as required,
make use of conclusive evidence of any information as is deemed by it to be
reliable.

 

VIII.  CLAIMS PROCEDURE

 

The following claims procedure shall apply with respect to this Plan:

 

8.0                                 Claims Procedure:  Any claim for benefits
must initially be submitted in writing to the Designee, as defined in Section
7.0.  If the claim is denied, in whole or in part, the claimant shall receive
from the Designee notice in writing setting forth the specific reasons for
denial, with specific reference to pertinent provisions of this Plan and a
description of any additional material or information necessary for the claimant
to perfect the claim.  Notice shall be provided within 90 days of the date the
claim for benefits is received.  If the Designee fails to notify the claimant of
the decision in timely manner, the claim shall be deemed denied as of the close
of the initial 90-day period.

 

8.1                                 Procedure for Review:  Within 60 days
following receipt by the claimant of notice denying his claim, in whole or in
part, or if such notice shall not be given, within 60 days following the latest
date on which such notice timely could have been given, the claimant may appeal
the denial of the claim by filing a written application for review with the
Committee.  Following such request for review, the Committee shall review the
decision denying the claim.

 

8.2                                 Decision on Review:  The decision on review
of a denied claim, in whole or in part, by the Designee shall be made in the
following manner:

 

(A)          Within 60 days following the Committee’s receipt of the request for
review, the Committee shall notify the claimant in writing of its decision with
regard to the claim.  If the decision on review is not furnished in a timely
manner, the claim shall be deemed denied as of the close of the initial 60-day
period.

 

(B)           With respect to a claim that is denied, in whole or in part, the
decision on review shall set forth specific reasons for the decision.

 

(C)           The decision of the Committee shall be final and conclusive.

 

8.3                                 Action by Authorized Representative of
Claimant:  All actions set forth in this Section 8 to be taken by the claimant
likewise may be taken by a representative of the claimant duly authorized by him
to act on his behalf on such matters.  The Designee and the Committee may
require such evidence of the representative’s authority to act as either the
Designee or the Committee may reasonably deem necessary or advisable.

 

8

--------------------------------------------------------------------------------


 

IX.  MISCELLANEOUS

 

9.0                                 Competence:  Every person receiving or
claiming amounts payable under this Plan shall be conclusively presumed mentally
competent and of legal age until the Committee receives a written notice, in a
form, manner and substance acceptable to it, that the person is incompetent or
is a minor or that a guardian or other person usually vested with care of the
person’s estate has been appointed.  In that case, payments shall be made to the
appointed person on behalf of the recipient.  Payment to such person or
institution shall be in full satisfaction of all claims by or through the
Participant to the extent of the amount thereof.

 

9.1                                 Lost Distributees:  Notwithstanding any
contrary provision herein, a benefit shall be deemed forfeited if the Committee
is unable after a reasonable effort to locate the Participant or any party
claiming under or through him to whom payment is due; provided, however, that
such benefit shall be reinstated if a valid claim is made by or on behalf of
such person for the forfeited benefit.

 

9.2                                 Receipt and Release for Payments:  Any
payment made from the Plan to or with respect to any Participant shall be in
full satisfaction of all claims hereunder against the Plan and Sterling with
respect to the Plan to the extent of such payment.  The recipient of any payment
from the Plan may be required by the Committee to execute a receipt and release
thereto in such form as shall be acceptable to the Committee as a condition
precedent to such payment.

 

9.3                                 Employment Not Guaranteed:  Nothing
contained in the Plan nor any action taken hereunder shall be construed as a
contract of employment or as giving any Participant any right to be retained in
the employ of Sterling, nor shall it interfere with the right of Sterling to
discharge a Participant or deal with him without regard to the effect thereof
under the Plan.

 

9.4                                 No Liability:  Neither Sterling, the
Committee, the Board nor any affiliate of any of them shall be liable for any
action or determination made with respect to this Plan.

 

9.5                                 No Guarantee of Tax Consequences:  Neither
Sterling nor the Committee makes any commitment or guarantee that any federal or
state tax treatment will apply or be available to any Participant in the Plan.

 

9.6                                 Merger: This Plan document including
Exhibits constitute the full and entire understanding with regard to this
subject matter and may not be modified or abrogated orally or by course of
dealing, but only by another instrument in writing duly executed by the Board.

 

9.7                                 Severability:  In the event any provision of
this Plan shall be held illegal, invalid or unenforceable for any reason, such
provision shall be fully severable, but shall not affect the remaining
provisions of the Plan, and the Plan shall be construed and enforced as if the
illegal, invalid or unenforceable provision had never been included herein.

 

9

--------------------------------------------------------------------------------


 

9.8                                 Benefits Not Assignable:  Neither the
Participant nor Beneficiary may assign, transfer, anticipate or pledge the
benefits under this Plan, nor may they be subject to attachment or garnishment
of creditors.  Any attempt to assign, transfer or pledge a Partici­pant’s
benefits under this Plan is void.

 

9.9                                 Headings:  The headings and subheadings of
the Plan have been inserted for convenience of reference and are to be ignored
in any construction of the provisions hereof.

 

9.10                           Notice:  Any notices required or permitted to be
given under this Plan shall be sufficient if in writing and hand delivered or
sent by certified or registered mail, return receipt requested, to the following
addresses:

 

To Sterling:

Sterling Financial Corporation and

 

Sterling Savings Bank

 

111 North Wall Street

 

Spokane, WA  99201

 

 

To Participant:

At the Participant’s Address on File with Sterling

or at such other addresses as Sterling or a Participant may designate, from time
to time, in writing.

 

9.11                           Governing Law:  To the extent not superceded by
the laws of the United States, the Plan will be construed and enforced according
to the laws of Washington.

 

9.12                           Gender Usage:  The use of the masculine includes
the feminine gender for all purposes of this Plan document.

 

9.13                           Exhibits:  Exhibits referred to herein shall be
deemed to be incorporated herein by reference.

 

X.  EFFECTIVE DATE

 

10.0                           The effective date of this Plan shall be January
1, 2002.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Sterling Financial Corporation and Sterling Savings Bank
Supplemental Executive Retirement Plan, having been duly approved and adopted by
the respective Board of each entity, is executed on behalf of the Sterling on
                                   , 2002.

 

 

 

 

Sterling Financial Corporation

 

 

 

 

 

 

 

 

By: 

 

 

 

Title:

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

(Corporate Seal)

 

 

 

 

 

 

 

Sterling Savings Bank

 

 

 

 

 

 

 

 

By: 

 

 

 

Title:

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

(Corporate Seal)

 

 

 

 

11

--------------------------------------------------------------------------------


 

Exhibit 1

STERLING FINANCIAL CORPORATION

and STERLING SAVINGS BANK

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

BENEFICIARY DESIGNATION

AND ACKNOWLEDGMENT FORM

 

Pursuant to the Plan, in the event of the Participant’s death, the Participant
designates the following as the Beneficiaries to succeed to any rights the
Participant may have to receive benefit payments under this Plan:

 

1.

 

 

 

 

 

 

%*

Beneficiary Name

 

Address

 

Social Security No.

 

Percent

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

%*

Beneficiary Name

 

Address

 

Social Security No.

 

Percent

 

 

Furthermore, Participant and Participant’s spouse hereby acknowledge:

 

(i)                                     that the Participant has been assigned
to Class        and to an Annual Salary of $                      under the
Plan;

 

(ii)                                  that notwithstanding any oral or written
descriptions of the Plan, the Plan documents, as it may be amended from time to
time, shall govern the Plan and the Participant’s rights under the Plan.

 

 

 

 

Participant

 

 

 

 

 

 

 

Participant’s Spouse

 

* If the percentage for each Beneficiary is not provided, the total benefit will
be divided equally among the living Beneficiaries designated.

 

12

--------------------------------------------------------------------------------